Citation Nr: 1545886	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  13-03 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972, with additional Reserve service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in part, granted service connection for bilateral hearing loss, rated as noncompensably disabling, effective August 19, 2010.

In a February 2015 decision, the Board denied the appeal.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  The attorney representing the Veteran before the Court and the attorney representing the Secretary of VA (the Parties) entered into a Joint Motion for Remand (JMR) that vacated the February 2015 Board remand, and by a September 2015 Order the JMR was adopted by the Court.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Parties to the JMR found that audiological findings contained in a December 2014 treatment record, although not containing sufficient evidence to rate the disability, provided evidence of increase in severity of the service-connected hearing loss disability following the last VA compensation examination in July 2014.  On this evidence, the Parties directed that VA obtain an updated VA examination.  The Board remands for this updated VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Based on comments made in the JMR, the Board also directs that the examiner provides details regarding other symptoms other than the decrease in hearing acuity, to include dizziness and pressure in the Veteran's ears.

Lastly, the records contains VA treatment records from the Spokane, Washington VA Medical Center dated through June 2015.  Upon remand, updated treatment records should be obtained.  See 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Spokane, Washington VAMC dated from June 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing directive (1), the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should describe the nature and severity of all manifestations of the hearing loss disability, to specifically include the Veteran's complaints of dizziness and a sensation of pressure in the ears.  In this regard, any discussion of the functional impact of any symptoms other than the decrease in acuity itself related to the service-connected hearing loss would be of great assistance.  Further, if there are separate diagnosable disabilities found based on the Veteran's complaints that are distinct from the service-connected hearing loss (even if secondary to the service-connected hearing loss disability in the examiner's opinion), the examiner should identify these disabilities.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

